Citation Nr: 0212191	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to service connection for obstructive sleep 
apnea (claimed as insomnia, day-time hypersomnolence, memory 
problems, difficulty concentrating).

3.  Entitlement to service connection for herpes simplex 
(claimed as unexplained growths behind the ear and under the 
arms).

4.  Entitlement to an increased rating for osteoarthritis of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from October 1986 to September 
1991. 

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of April 1999.  This 
matter was originally on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.  



FINDINGS OF FACT

1.  A psychiatric disorder was not manifested during service 
and is not shown to be causally or etiologically related to 
service.  

2.  Obstructive sleep apnea was not manifested during service 
and is not shown to be causally or etiologically related to 
service.

3.  Herpes simplex an/or a disorder manifested by unexplained 
growths behind the ear and under the arms was not manifested 
during service and is not shown to be causally or 
etiologically related to service. 

4.  Osteoarthritis of the lumbosacral spine is manifested by 
no more than severe limitation of motion.




CONCLUSIONS OF LAW

1.  Dysthymia was not incurred in or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

2.  Obstructive sleep apnea (claimed as insomnia, day-time 
hypersomnolence, memory problems, difficulty concentrating) 
was not incurred in or aggravated during service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

3.  Herpes simplex (claimed as unexplained growths behind the 
ear and under the arms) was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

4.  The criteria for a rating in excess of 40 percent for 
osteoarthritis of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5292 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand

Pursuant to the Board's April 1999 Remand, the RO requested 
from the veteran the names and addresses of all medical care 
providers who treated the veteran for a back disability since 
May 1997, in order to obtain the identified records.  The RO 
readjudicated the veteran's claim in accordance with the 
Board's instructions and issued a Supplemental Statement of 
the Case (SSOC).  Based on the foregoing actions, the RO 
complied with the Remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998). 


The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO provided the veteran 
with adequate notice as to the evidence needed to 
substantiate his claims and the reason the claims were 
denied.  Most recently, the veteran received a copy of the 
April 2001 and June 2002 SSOCs and the November 2001 rating 
decision.  By letter dated in October 1997, the veteran was 
informed of the type of evidence needed to establish service 
connection for undiagnosed illnesses based on Persian Gulf 
War service and for an increased evaluation for his back 
disability.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  

As previously indicated, the RO offered assistance in 
obtaining any additional treatment records identified by the 
veteran.  The veteran was also afforded VA examinations in 
November 1997, February 2000, and October 2001.  VA 
outpatient treatment records were obtained.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  

As such, the VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Based on the 
foregoing, the Board concludes that the duty to notify and 
duty to assist have been satisfied, and the Board will 
proceed with appellate review.  


Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (2001).  

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this matter, the record also mandates consideration of the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  Under the law, a Persian Gulf veteran shall be 
service-connected for objective indications of chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 66 Fed. Reg. 
56,614 (Nov.11, 2001) (to be codified as amended 38 C.F.R. § 
3.317(a)(1)).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).


Service Connection for Dysthymia

Service medical records show that when the veteran was seen 
for back and neck pain in May 1989 it was noted that he was 
under a lot of stress.  A recorded dated in July 1991 
reflects that the veteran was seen for complaints of stress 
secondary to marital strife.  Service medical records 
otherwise contain no evidence of psychiatric complaints, 
treatment or diagnosis.  Post-service medical records show 
that in a March 1997 Persian Gulf Registry Examination, an 
adjustment reaction with depressed mood is identified.  The 
November 1997 VA examination report shows that the veteran is 
currently diagnosed with dysthymia.  

Based on this record it is apparent that no psychiatric 
disorder was manifested or diagnosed during service.  
Furthermore, there is no medical evidence that in any way 
relates the post service diagnosis of dysthymia to service.  
The veteran is a Persian Gulf War veteran and he contends 
that his change in behavior and mood results from his service 
in the Persian Gulf.  The veteran's complaints, however, have 
been attributed to a diagnosed disorder dysthymia.  While the 
veteran is competent to report on symptoms he experienced and 
his wife is competent to report on symptoms she observed, but 
both are not competent on matters of medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran is not shown to suffer from a chronic 
disorder due to an undiagnosed illness.  Accordingly, service 
connection for dysthymia is not warranted, including under 
the provisions of 38 C.F.R. § 3.317.  


Service Connection for Obstructive Sleep Apnea 

Other than a complaint of problematic sleeping in association 
with an ear problem in February 1989, service medical records 
do not show complaints of or treatment for a sleep disorder.  
Post-service medical records show that in the March 1997 
Persian Gulf Registry examination report, no sleep disorder 
was identified.  The November 1997 VA examination report 
shows the examiner concluded that the veteran's symptoms, 
especially those of his insomnia, daytime hypersomnolence, 
memory problems, and difficulty concentrating, can be 
explained by obstructive sleep apnea syndrome.  The examiner 
scheduled the veteran to undergo a sleep study, but the 
veteran canceled the studies because he did not want to go 
through with the studies. 

In the absence of a showing of in-service incurrence or 
manifestations of obstructive sleep apnea or medical evidence 
that otherwise links the veteran's currently diagnosed 
obstructive sleep apnea to service, the criteria for 
establishing service connection for a disability on a direct 
basis have not been met.  38 C.F.R. § 3.303.  In the 
veteran's November 1998 substantive appeal, he requests a 
"sleep study" for his insomnia.  However, the Board finds 
that further testing is not necessary as it has already been 
established that the veteran suffers from a sleep disorder.  
What is missing is evidence that the disorder was present in 
service and medical evidence that demonstrates a nexus or 
relationship of the currently diagnosed disorder to service.  
In the absence of such evidence, service connection is not 
warranted.   

The veteran also relates his symptoms to service in the 
Persian Gulf.  However, since his complaints have been 
attributed to a diagnosed disorder, specifically obstructive 
sleep apnea, the veteran is not shown to suffer from a 
chronic disorder due to an undiagnosed illness.  Service 
connection for obstructive sleep apnea is not warranted under 
38 C.F.R. § 3.317.   


Service Connection for Herpes Simplex

Service medical records show no treatment for unexplained 
growths behind the ear and under the arms or a diagnosis of 
herpes simplex.  Post-service medical records show that in 
the March 1997 Persian Gulf Registry examination report, no 
herpes simplex or unexplained growths behind the ear and 
under the arms were identified.  The veteran complained of a 
rash under the arms and on the inner thighs.  At the November 
1997 VA examination, the veteran reported that in 1991 or 
1992, he developed a 1.0-centimeter nodule in his left axilla 
and another behind his left ear.  Since then, the nodules had 
been intermittent.  He then indicated that the problem did 
not occur until after his discharge from service.  On 
physical examination, no nodules behind the left ear or in 
either axilla were found.  During the examination, the 
veteran complained of a sore mouth, and an examination 
revealed a herpetic lesion of the left lower anterior gum.  
The veteran was diagnosed with herpes simplex.  

Since service medical records do not contain evidence of 
herpes simplex or unexplained growths behind the ear and 
under the arms and no medical evidence relates either to the 
veteran's period of service, the Board finds that there is no 
basis for granting service connection on a direct basis.  

In the absence of a showing of in-service incurrence of 
herpes simplex or treatment for unexplained growths behind 
the ear and under the arms, or evidence of a current 
disability with respect to the unexplained growths, or 
medical evidence that otherwise links the veteran's currently 
diagnosed herpes simplex to service, the criteria for 
establishing service connection for a disability on a direct 
basis have not been met.  38 C.F.R. § 3.303.

Further, since the veteran's complaints have been attributed 
to herpes simplex, a diagnosed disorder, the veteran is not 
shown to suffer from a chronic disorder due to an undiagnosed 
illness.  Service connection for the diagnosed herpes simplex 
is not warranted under 38 C.F.R. § 3.317.  Service connection 
for unexplained growths behind the ear and under the arms is 
not warranted under 38 C.F.R. § 3.317 either.  An undiagnosed 
illness has not been "objectively" demonstrated within the 
context of § 3.317(a)(2), as relevant complaints and symptoms 
are not documented during or following service.  The 
symptomatology associated with the undiagnosed illness has 
not persisted over time as no treatment records have been 
presented.  The veteran's subjective complaints of ear 
nodules are capable of independent verification, but the 
November 1997 examiner found no evidence of ear nodules on 
examination.  Consequently, service connection is not 
warranted.


Increased Rating for Osteoarthritis of the Lumbosacral Spine

Based on the evidence for review, the Board finds that the 
veteran's osteoarthritis of the lumbosacral spine more 
closely approximates the criteria for the currently assigned 
40 percent rating under Diagnostic Codes 5292, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 40 percent.

In January 1998, the RO increased the veteran's rating from 
10 percent to 40 percent based on the November 1997 
examination report which showed severe limitation of range of 
motion in the veteran's lumbar spine.  A subsequent 
examination in February 2000 showed extension was 10 to 20 
degrees with complaint of pain at 20 degrees.  Flexion was 10 
to 25 degrees with complaint of pain at 25 degrees.  Right 
and left lateral flexion was 10 degrees with complaint of 
pain at the end of range of motion, and rotation was to 0 
degrees on either side with complaint of pain during the 
attempted motion.  The most recent examination in October 
2001 showed extension to 15 degrees, flexion to 40 degrees, 
and right and left lateral flexion to 15 degrees, all with 
complaints of pain at the end of motion.  Rotation was to 10 
degrees bilaterally with pain.  The latter two VA 
examinations show that the veteran continues to have severe 
limitation of lumbar spine motion.  

The veteran has been assigned the maximum schedular rating 
based on limitation of motion of the lumbar spine under 
Diagnostic Codes 5292, so the Board must consider other 
potentially applicable diagnostic codes to determine whether 
the veteran is entitled to a higher rating under any of them.  
The findings reported on the examination reports show that 
the veteran has motion in his lumbar spine without pain as 
well as some range of motion with pain.  Thus, the range of 
motion in the veteran's lumbar spine is not akin to a person 
who suffers from unfavorable ankylosis of the lumbar spine or 
complete bony fixation of the entire spine, which are 
conditions that warrant ratings in excess of 40 percent under 
Diagnostic Codes 5289 and 5286.  As indicated, the Board 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, which address painful motion and functional loss due to 
pain.  In addition, on the most recent examination, the 
veteran's strength was evaluated.  His power is satisfactory, 
strength is good, and he has good muscle tone.  Any 
complaints the veteran may have with respect to weakness or 
lack of endurance, those complaints are not supported by 
objective evidence that his low back disability is more 
productive of persons with ankylosis of the lumbar spine or 
complete bony fixation of the entire spine.

None of the x-rays taken at the examinations revealed 
residuals of a vertebra fracture or demonstrable deformity of 
the vertebral body, which would warrant an evaluation under 
Diagnostic Code 5285.  The VA examination reports show that 
the veteran's back disability is productive of no other back 
pathology other than osteoarthritis and limitation of motion.  
Neurological examinations at all VA examinations were 
negative.  X-rays taken in 2000 and 2001 revealed 
degenerative disc disease at L5-S1, but no physical 
manifestation of the diseased site of pronounced severity was 
shown on examination.  In short, the veteran is not shown to 
suffer from pronounced intervertebral disc syndrome.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

Accordingly, the Board finds that the veteran's overall 
osteoarthritis of the lumbosacral spine, as described above, 
more closely approximates the criteria for a 40 percent 
rating under Diagnostic Codes 5003-5292.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5292.  Therefore, entitlement to a 
higher evaluation is not warranted.  

The veteran reported most recently that he is now unemployed.  
Previously, the veteran reported that his back disability 
interfered with his ability to obtain certain jobs, as he was 
trained as a cook but was forced to work in telephone sales.   
There is no evidence that the veteran is not capable of 
finding a similar job that accommodates his back disability.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such injuries and their residual conditions in 
civil occupations.  The veteran's statements and lack of 
medical records indicate that he has not been hospitalized 
for his back during the appeal period.  The Board finds that 
the evidence does not show that the veteran's osteoarthritis 
of the lumbosacral spine has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation or necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board the requirements for a higher evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.


ORDER

Service connection for dysthymia is denied.

Service connection for obstructive sleep apnea (claimed as 
insomnia, day-time hypersomnolence, memory problems, 
difficulty concentrating) is denied.

Service connection for herpes simplex (claimed as unexplained 
growths behind the ear and under the arms) is denied.

An evaluation in excess of 40 percent for service-connected 
osteoarthritis of the lumbosacral spine is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

